Citation Nr: 1011087	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The Veteran's bilateral hearing loss has, at worst, been 
manifested by a Roman Numeral Level I hearing loss in the 
right ear, and a Roman Numeral XI loss in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August and October 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  In that 
correspondence, VA notified the appellant of how VA 
determines the disability rating and effective date.  He was 
provided notice of the specific rating criteria used to 
evaluate hearing loss in the October 2008 correspondence.  
The claim was readjudicated in a November 2008 statement of 
the case.  Thus, any timing error as to notice of the 
specific rating criteria was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  In various statements, the claimant challenges the 
adequacy of a September 2008 VA audiological examination.  
The Veteran claims that the examination is inadequate because 
the examiner used "vibration testing."  The Board notes 
that left ear hearing results are 105+ decibels for each 
frequency on that examination.  The report of the September 
2008 VA audiological examination is four pages long, includes 
thorough history and testing in all relevant frequencies, and 
describes in detail the claimant's functional impairment.  
Also, the examiner reviewed the appellant's claims file.  
Moreover, the results of the September 2008 VA examination 
are fairly consistent with the results from a July 2008 
private audiological evaluation done by Cape Cod Ear, Nose, 
and Throat Specialists.  In light of the foregoing, the VA 
examination is found to be adequate for rating purposes on 
the issue of entitlement to                                                                                                                                                                                                                              
an increased rating for bilateral hearing loss.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

Governing law and regulations

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  38 C.F.R. § 
4.85.

An exceptional pattern of hearing loss occurs when the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  In the 
instant case, as will be shown below, the Veteran has 
demonstrated an exceptional pattern of hearing loss; 
therefore, 38 C.F.R. § 4.86 and Table VIA will be considered.

Analysis

A 20 percent evaluation requires a Roman Numeral Level III 
hearing loss in one ear and a Roman Number Level XI in the 
other ear.  A review of the reports of the September 2008 VA 
examination as well as the July 2008 audiological evaluation 
done by Cape Cod Ear, Nose, and Throat Specialists shows the 
Veteran's bilateral hearing loss has been manifested by a 
Roman Numeral Level III hearing loss in the right ear, and a 
Roman Numeral XI loss in the left ear.  

The July 2008 private audiological examination report 
indicates that the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 30, 30, 45, and 45, in 
the right ear, respectively.  The average puretone threshold 
was 38 decibels for the right ear.  Speech discrimination was 
92 percent in the right ear.  It is unknown whether the 
private audiologist used the Maryland CNC test.  The puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
hertz were 90, 90, non-responsive, and non-responsive, in the 
left ear, respectively.  The average puretone threshold is 
considered to 105+ decibels for the left ear.  A speech 
discrimination test was not conducted for the left ear.

At the September 2008 VA examination, the puretone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 hertz were 
30, 35, 40, and 45, in the right ear, respectively.  The 
average puretone threshold for the right ear was 38 decibels.  
Speech discrimination was 98 percent in the right ear.  The 
puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 hertz were 105+, 105+, 105+, and 105+, in the left 
ear, respectively.  The average puretone threshold was 105+ 
decibels for the left ear.  A speech discrimination test was 
not conducted for the left ear.

The July 2008 private and September 2008 VA audiological 
findings correspond to a level I hearing in the right ear and 
level XI hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Under Table VII, a designation of level I hearing in the 
right ear and level XI hearing in the left ear yields a 10 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has been given to 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment, but this section 
does not change the outcome of this case.  The puretone 
thresholds in each of the four specified frequencies is 55 
decibels or more.  Under Table VIa, the July 2008 private and 
September 2008 VA audiological findings still correspond to a 
level XI hearing in the left ear.  Thus, under Table VII, a 
10 percent evaluation is again warranted.

With regard to extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The claimant's hearing loss has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by 
the disability.  

The Board has considered the  holding of the United States 
Court of Appeals for Veterans Claims (the Court) in Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extraschedular provisions did not rely exclusively 
on objective test results to determine whether referral for 
an extraschedular rating was warranted.  The Court held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

The Veteran reported at the September 2008 VA examination 
that he had difficulty understanding speech when there are 
other noises or distractions present, which caused his spouse 
to get frustrated with him when he does not hear her.  In a 
November 2008 statement, the claimant stated that his hearing 
loss adversely affects his part-time employment.  The Veteran 
did not, however, submit any evidence showing any employment 
impairment.  The evidence of record does not reflect that the 
Veteran's bilateral hearing loss has caused a marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appeal is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


